

117 HR 4904 IH: Emergency Child and Adult Nutrition Assistance Act of 2021
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4904IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Ms. Adams (for herself, Mr. Trone, Ms. Newman, Mr. Thompson of Mississippi, Ms. Clarke of New York, Mr. Vargas, Ms. Bonamici, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide for emergency operational cost reimbursements for child nutrition programs for certain additional months, and for other purposes.1.Short titleThis Act may be cited as the Emergency Child and Adult Nutrition Assistance Act of 2021. 2.Emergency operational costs reimbursements for other months(a)Use of certain appropriations To cover emergency operational costs under school meal program(1)In general(A)Required allotmentsNotwithstanding any other provision of law, the Secretary shall allocate to each State that participates in the reimbursement program under paragraph (3) such amounts as may be necessary to carry out reimbursements under such paragraph for each reimbursement month, including, subject to paragraph (5)(B), administrative expenses necessary to make such reimbursements.(B)Guidance with respect to programNot later than 30 days after the date of the enactment of this section, the Secretary shall issue guidance with respect to the reimbursement program under paragraph (3).(2)Reimbursement program applicationTo participate in the reimbursement program under paragraph (3), not later than 30 days after the date described in paragraph (1)(B), a State shall submit an application to the Secretary that includes a plan to calculate and disburse reimbursements under the reimbursement program under paragraph (3).(3)Reimbursement program(A)Subject to paragraphs (4) and (5)(D), using the amounts allocated under paragraph (1)(A), a State participating in the reimbursement program under this paragraph shall make reimbursements for emergency operational costs for each reimbursement month in accordance with subparagraph (B).(B)For each school food authority in the State for the reimbursement month, an amount equal to 55 percent of—(i)the amount such school food authority was reimbursed under the reimbursement sections for meals and supplements served by such school food authority for the month beginning one year before such reimbursement month; minus(ii) the amount such school food authority was reimbursed under the reimbursement sections for meals and supplements served by such school food authority during such reimbursement month.(4)Effect of negative numberIf a subtraction performed under subparagraph (A) or (B) of paragraph (3) results in a negative number, the reimbursement amount calculated under such subparagraph shall equal zero.(5)Treatment of funds(A)AvailabilityFunds allocated to a State under paragraph (1)(A) shall remain available until September 30, 2022.(B)Administrative expensesA State may reserve not more than 1 percent of the funds allocated under paragraph (1)(A) for administrative expenses to carry out this subsection.(C)Unexpended balanceOn March 31, 2023, any amounts allocated to a State under paragraph (1)(A) or reimbursed to a school food authority under paragraph (3) that are unexpended by such State or school food authority shall revert to the Secretary.(D)Limitation on use of fundsFunds allocated to a State under paragraph (1)(A) may only be made available to a school food authority that—(i)submits a claim to such State for meals, supplements, or administrative costs with respect to a month occurring during the period beginning August 1, 2020, and ending June 30, 2021; or(ii)provides an assurance to such State that the school food authority will submit a claim to such State for meals, supplements, or administrative costs with respect to a month occurring during the first full semester (or equivalent term) after the conclusion of the public health emergency, as determined by such State.(6)ReportsEach State that carries out a reimbursement program under paragraph (3) shall, not later than March 31, 2023, submit a report to the Secretary that includes a summary of the use of such funds by the State and each school food authority in such State.(b)Use of Certain Appropriations To Cover Child and Adult Care Food Program Child Care Operational Emergency Costs During COVID–19 Pandemic(1)In general(A)Required allotmentsNotwithstanding any other provision of law, the Secretary shall allocate to each State that participates in the reimbursement program under paragraph (3) such amounts as may be necessary to carry out reimbursements under such paragraph for each reimbursement month, including, subject to paragraph (5)(C), administrative expenses necessary to make such reimbursements.(B)Guidance with respect to programNot later than 30 days after the date of the enactment of this section, the Secretary shall issue guidance with respect to the reimbursement program under paragraph (3).(2)Reimbursement program applicationTo participate in the reimbursement program under paragraph (3), not later than 30 days after the date described in paragraph (1)(B), a State shall submit an application to the Secretary that includes a plan to calculate and disburse reimbursements under the reimbursement program under paragraph (3).(3)Reimbursement programSubject to paragraphs (4) and (5)(E), using the amounts allocated under paragraph (1)(A), a State participating in the reimbursement program under this paragraph shall make reimbursements for child care operational emergency costs for each reimbursement month as follows:(A)For each covered institution not described in subparagraph (A) in the State for the reimbursement month, an amount equal to 55 percent of—(i)the amount such covered institution was reimbursed under subsection (c) and subsection (f) of section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) for meals and supplements served by such covered institution during the month beginning one year before such reimbursement month; minus(ii)the amount such covered institution was reimbursed under such section for meals and supplements served by such covered institution during such reimbursement month.(B)For each sponsoring organization of a family or group day care home not described in subparagraph (C) in the State for the reimbursement month, an amount equal to 55 percent of—(i)the amount such sponsoring organization of a family or group day care home was reimbursed under section 17(f)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(B)) for administrative funds for the month beginning one year before such reimbursement month; minus(ii)the amount such sponsoring organization of a family or group day care home was reimbursed under such section for administrative funds for such reimbursement month.(4)Effect of negative numberIf a subtraction performed under subparagraph (A), (B), (C), or (D) of paragraph (3) results in a negative number, the reimbursement amount calculated under such subparagraph shall equal zero.(5)Treatment of funds(A)AvailabilityFunds allocated to a State under paragraph (1)(A) shall remain available until September 30, 2022.(B)Unaffiliated centerIn the case of a covered institution that is an unaffiliated center that is sponsored by a sponsoring organization and receives funds for a reimbursement month under subparagraph (A) or (B) of paragraph (3), such unaffiliated center shall provide to such sponsoring organization an amount of such funds as agreed to by the sponsoring organization and the unaffiliated center, except such amount may not be greater be than 15 percent of such funds.(C)Administrative expensesA State may reserve not more than 1 percent of the funds allocated under paragraph (1)(A) for administrative expenses to carry out this subsection.(D)Unexpended balanceOn March 31, 2023, any amounts allocated to a State under paragraph (1)(A) or reimbursed to a covered institution or sponsoring organization of a family or group day care home that are unexpended by such State, covered institution, or sponsoring organization of a family or group day care home, shall revert to the Secretary.(E)Limitation on use of fundsFunds allocated to a State under paragraph (1)(A) may only be made available to a covered institution or sponsoring organization of a family or group day care home that—(i)submits a claim to such State for meals, supplements, or administrative costs with respect to a month occurring during the period beginning August 1, 2020, and ending June 30, 2021; or(ii)provides an assurance to such State that the covered institution or sponsoring organization of a family or group day care home will submit a claim to such State for meals, supplements, or administrative costs with respect to a month occurring within 90 days after the conclusion of the public health emergency.(6)ReportsEach State that carries out a reimbursement program under paragraph (3) shall, not later than March 31, 2023, submit a report to the Secretary that includes a summary of the use of such funds by the State and each covered institution or sponsoring organization of a family or group day care home.(c)FundingThere are appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, such sums as are necessary to carry out this section.(d)DefinitionsIn this section:(1)Emergency operational costsThe term emergency operational costs means the costs incurred by a school food authority—(A)during a public health emergency;(B)that are related to the ongoing operation, modified operation, or temporary suspension of operation (including administrative costs) of such school food authority; and(C)except as provided under subsection (a), that are not reimbursed under a Federal grant.(2)Child care operational emergency costsThe term child care operational emergency costs means the costs under the child and adult care food program under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) incurred by a covered institution or sponsoring organization of a family or group day care home—(A)during a public health emergency;(B)that are related to the ongoing operation, modified operation, or temporary suspension of operation (including administrative costs) of such covered institution, sponsoring organization of a family or group day care home, or sponsoring organization of an unaffiliated center; and (C)except as provided under subsection (b), that are not reimbursed under a Federal grant.(3)Covered institutionThe term covered institution means—(A)an institution (as defined in section 17(a)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(a)(2))); and (B)a family or group day care home.(4)Public health emergencyThe term public health emergency means a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic or any renewal of such declaration pursuant to such section 319.(5)Reimbursement monthThe term reimbursement month means August 2020, September 2020, October 2020, November 2020, December 2020, January 2021, February 2021, March 2021, April 2021, May 2021, and June 2021.(6)Reimbursement sectionsThe term reimbursement sections means—(A)section 4(b), section 11(a)(2), section 13, and section 17A(c) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1753(b); 42 U.S.C. 1759a(a)(2); 42 U.S.C. 1761; 42 U.S.C. 1766a(c)); and (B)section 4 of the Child Nutrition Act (42 U.S.C. 1773).(7)SecretaryThe term Secretary means the Secretary of Agriculture.(8)StateThe term State has the meaning given such term in section 12(d)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)(8)).